Citation Nr: 0213807	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  94-19 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed on a direct basis, as a residual of Agent 
Orange and other chemical exposure, and as secondary to the 
service connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a disability 
manifested by fatigue, claimed on a direct basis, as a 
residual of Agent Orange and other chemical exposure, and as 
secondary to the service connected PTSD.  

3.  Entitlement to service connection for bilateral hearing 
loss, to include as a residual of Agent Orange and other 
chemical exposure, and as secondary to the service connected 
PTSD.  

4.  Entitlement to service connection for a skin disability 
to include as a residual of Agent Orange and other chemical 
exposure.

5.  Entitlement to service connection for a left leg fracture 
claimed as secondary to peripheral neuropathy and fatigue.

6.  Entitlement to service connection for hyperlipidemia as 
secondary to the service connected PTSD and other chemical 
exposure.

7.  Entitlement to service connection for a right wrist 
disability.

8.  Entitlement to service connection for a bilateral eye 
disability.

9.  Entitlement to a rating in excess of 10 percent for the 
service connected tinnitus.

(The issue of entitlement to service connection for an 
asbestos related lung disability will be the subject of a 
later decision.)


WITNESSES AT HEARINGS ON APPEAL

The appellant, his spouse and G.F.  


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 
1968.

This appeal arises from a June 1993 rating decision of the 
Chicago, Illinois Regional Office (RO), which denied service 
connection for a right wrist disability, fatigue, bilateral 
hearing loss, a skin disability and peripheral neuropathy.  
These claims were perfected with the submission of a November 
1993 substantive appeal.

By rating decision in March 1994, service connection for a 
right wrist disability, fatigue, bilateral hearing loss, a 
skin disability and peripheral neuropathy, claimed as due to 
exposure to Agent Orange, were denied.

The veteran testified before the undersigned member of the 
Board at a January 1996 Travel Board hearing.  The case was 
remanded from the Board to the RO in April 1996.

By rating action in February 1998, service connection for an 
asbestos related lung disease due to exposure to asbestos, 
service connection for hyperlipidemia as being secondary to 
PTSD and service connection for bilateral eye disability due 
to PTSD were denied.  In addition, service connection for 
tinnitus was granted and a 10 percent evaluation was 
assigned.  The veteran has perfected an appeal as to these 
disabilities.

In April 1998, the veteran raised a claim of service 
connection for a left lower leg fracture secondary to 
peripheral neuropathy and/or fatigue.  By rating decision in 
July 1998, service connection for a left lower leg fracture 
secondary to fatigue and/or peripheral neuropathy was denied.  

The case was remanded from the Board to the RO in June 1999 
for additional development of the evidence. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for an asbestos related 
lung disability pursuant to the authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9 (a) (2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era thus he is presumed to have 
been exposed to herbicides.

2.  The veteran has not been diagnosed with any disorder that 
is recognized by VA as being etiologically related to 
exposure to herbicide agents used in Vietnam.

3.  There is no competent medical evidence linking the 
veteran's alleged peripheral neuropathy, a disability 
manifested by fatigue, bilateral hearing loss or a skin 
disability with the veteran's exposure to herbicide agents 
used in Vietnam.

4.  The veteran does not currently suffer from peripheral 
neuropathy which was manifest in service, is related to 
exposure to Agent Orange or other chemicals in service, or is 
the result of the service connected PTSD.

5.  The veteran does not currently suffer from a disability 
manifested by fatigue.

6.  The veteran's bilateral hearing loss was initially 
manifest many years after service, there is no etiological 
relationship demonstrated to exposure to Agent Orange or 
other chemicals in service, and hearing loss is unrelated to 
the service connected PTSD.

7.  The veteran does not currently suffer from a skin 
disability that is attributable to service.

8.  The claim of entitlement to service connection for a left 
leg fracture lacks legal entitlement under the law.

9.  Hyperlipidemia is a laboratory finding, not a disability.

10.  The veteran does not currently have a chronic right 
wrist disability.

11.  The veteran does not have a bilateral eye disability 
that is attributable to military service; refractive error 
and myopia are developmental defects.

12.  The veteran's tinnitus is manifested by complaints of a 
constant high-pitched tone for which the highest possible 
rating has been assigned.

13.  The veteran's service connected tinnitus has not 
resulted in marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular scheme.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy, claimed as due to exposure to 
herbicide agents and other chemical agents, was not incurred 
in or aggravated during service, nor is it proximately due to 
or the result of a service connected disease or injury.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310  (2001).

2.  A disability manifested by fatigue, claimed as due to 
exposure to herbicide agents and other chemical agents, was 
not incurred in or aggravated during service, nor is it 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310  (2001).

3.  Bilateral hearing loss, claimed as due to exposure to 
herbicide agents and other chemical agents, was not incurred 
in or aggravated during service, nor is it proximately due to 
or the result of a service connected disease or injury.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310  (2001).

4.  A skin disorder, claimed as due to exposure to herbicide 
agents and other chemical exposure, was not incurred in or 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

5.  A left leg fracture is not proximately due to or the 
result of a service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2001).

6.  Hyperlipidemia is not a disability for which service 
connection may be granted.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).

7.  A right wrist disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

8.  A bilateral eye disability was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303 (2001).

9.  The criteria for the assignment of a rating in excess of 
10 percent for tinnitus have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4, to include §§ 4.1, 4.2, 
4.7, Diagnostic Code 6260 (2001).

10.  Application of extraschedular provisions is not 
warranted in this case.  38 C.F.R. § 3.321(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the June 1993, 
March 1994, February 1998 and July 1998 rating decisions of 
the evidence needed to substantiate his claims.  He was 
provided an opportunity to submit such evidence.  In the 
September 1993, November 1993, February 1998, July 1998, 
October 1998 and March 2002 statements of the case (and 
supplemental statements of the case), the RO notified the 
veteran of all regulations relating to his claims, informed 
him of the reasons for which it had denied his claims, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  In addition, the RO sent 
the veteran a VCAA compliance letter in March 2001 in which 
he was informed as to VA's duty to notify him about his 
claims, VA's duty to assist him in obtaining evidence for his 
claims, what the evidence must show to establish service 
connection, what the evidence must show to establish his 
secondary service connection claims, what the evidence must 
show to establish an increased evaluation, what had been done 
to assist the veteran with his claims, and what information 
or evidence that VA needed from the veteran.  The Board finds 
that the information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 (West Supp. 
2001) in that the veteran was clearly notified of the 
evidence necessary to substantiate his claim (to include what 
evidence VA would obtain and what evidence the veteran would 
obtain).  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  All available 
VA outpatient treatment records have been obtained and all 
available private medical records have been obtained.  The 
veteran has been provided with a number of VA examinations to 
include, where appropriate, medical opinions regarding the 
etiology of claimed disabilities.  Social Security 
Administration records have been obtained to include 
decisions, the medical records upon which decisions were made 
and a transcript of a personal hearing.  Moreover, the 
veteran has presented testimony before a hearing officer at 
the RO as well as at a Travel Board hearing.  In short, VA 
has fulfilled the duty to assist by aiding the veteran in 
obtaining evidence that relates to his claims.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

Medical history on induction in April 1965 shows that the 
veteran had myopia and that he wore glasses.  On examination, 
simple myopia was diagnosed.

In January 1966, the veteran was treated for verrical of the 
hands and acne vulgaris.  

In January 1966, the veteran injured his right forearm.  On 
examination, there was no swelling.  There was mild 
tenderness of the distal 1/3 of the right forearm.  X-rays 
revealed no fractures or dislocations.  

In March 1968, the veteran indicated that he thought he had 
measles.  He had a rash the night before.  On examination 
that day, there was a papulae macula rash on the face and 
truck.  The impression was measles.  

On the June 1968 separation examination, no disabilities were 
found except for refractive error and myopia of the eyes.  

In August 1968, the veteran had multiple warts of both hands.

In August 1968, it was noted that the veteran had hurt his 
right hand one month before.  

The veteran served in Vietnam from April 1966 to April 1967.

In July 1992, the veteran indicated that for many years he 
had intermittent numbness, tingling and weakness of the hands 
and feet.  He requested service connection for peripheral 
neuropathy.  He requested service connection for fatigue as 
he commonly found himself tired-out.  Service connection was 
requested for hearing loss as he described working around 
extremely loud construction equipment.  He requested service 
connection for a skin disability and he described having a 
fungus like growth of the right hand and an acne-like 
condition of the arms, back and thighs.  He reported having 
chronic problems with the right wrist after injuring his hand 
in service.  

Private nerve conduction studies in August 1991 showed the 
possibility of left peroneal axonal neuropathy and possible 
bilateral radial motor neuropathy.

A June 1991 statement from James Wilson, M.D., includes an 
impression of peripheral neuropathies etiology unknown, rule 
out heavy metal poisoning and Agent Orange; bilateral carpal 
tunnel syndrome and osteoarthritis of the hands.  A May 1992 
statement included impressions of bilateral carpal tunnel 
syndrome and possible peripheral neuropathies.

A November 1991 statement from the Mayo Clinic shows that the 
veteran had been evaluated in the neurology department.  
Electromyography revealed no conclusive evidence of 
peripheral neuropathy.  He was diagnosed with myofascial 
pain.  

A January 1992 statement from the Mayo Clinic indicates that 
the veteran's treating physician had consulted with his 
neurology colleagues and it was opined that there was no 
known association between Agent Orange and carpal tunnel 
syndrome.  

On VA skin examination in September 1992, the veteran 
reported noticing some skin lesions while in Vietnam.  
Reportedly, there was a rash of the arms and thighs and white 
spots of the back.  Later, he had warts of the right hand and 
folliculitis.  On examination, no lesions were observable.  
The diagnosis was a history of folliculitis, skin fungal 
lesions and verrucae.

On VA orthopedic examination in September 1992, the veteran 
reported having injured his right hand in 1968.  He continued 
to have soreness and pain of the wrist.  On examination, 
there was no swelling or effusion.  Range of motion was 
comparable to the left wrist, there was no instability and 
muscle strength was 5/5.  X-rays of the right wrist revealed 
no evidence of any abnormality.  The impression was right 
wrist pain.  The veteran's history was mostly consistent with 
overuse syndrome.  

On VA general medical examination in September 1992, the 
diagnoses were hypertension, sensorineural hearing loss by 
history, a history of folliculitis and verrucae, a history of 
exposure to asbestos and a question of peripheral neuropathy.

On VA audio in September 1992, a gradual onset of tinnitus 
was noted in the late 1960s after exposure to artillery fire 
in Vietnam.  He now suffered from constant bilateral 
tinnitus.  On audiological examination, there was bilateral 
mild to moderate high frequency sensorineural hearing loss.

A December 1991 statement from the Rockford Clinic indicates 
that the veteran complained of poor sleep and waking up 
fatigued.  The impressions were myofascitis, non-restorative 
sleep disorder, hypercholesterolemia and mild carpal tunnel 
syndrome.  Audiological testing in May 1992 showed high tone 
sensorineural hearing loss consistent with noise trauma.  
Noise exposure in service was noted.  

A March 1993 statement from the Hines VAMC indicates that no 
records for the veteran were available.

The veteran testified at the January 1996 Travel Board that 
peripheral neuropathy may have started during service in the 
form of weakness of the extremities; that he suffered from 
chronic fatigue which was unusual for him; that he currently 
suffered from the same skin disabilities as he had in 
service; and that he was exposed to Agent Orange and noise 
exposure in service.

The veteran has also testified to the fact that he was 
assigned during service in Vietnam to a gasoline tank truck 
where he handled 55 gallon drums of gasoline and diesel fuel 
and that he often would become soaked with gasoline.

Received in November 1995 was an article concerning Agent 
Orange and what soldiers were exposed to in Vietnam.

Received in November 1995 was a statement from a University 
of Kansas physician regarding a medical opinion as to the 
putative connection between peripheral neuropathy and 
exposure to Agent Orange and other industrial related 
exposures.  Given the lack of a diagnosis at the time of 
military exposure, and assuming abstinence from herbicides 
after service, the examiner opined that he would look for 
another occupational military explanation for neuropathy in 
terms of continued exposure to grease, oils and hydraulic 
fluids.  

A September 1994 private chest x-ray showed findings which 
were consistent with asbestos related pleural disease.

A March 1995 treatment notation includes the impression of 
possible small nerve fiber neuropathy probably due to solvent 
exposure.  This statement lacks probative value as it merely 
suggests that the veteran suffers from small nerve fiber 
neuropathy.

Received in May 1996 were articles about PTSD, 
neurobiological alterations associated with PTSD, veterans 
and Agent Orange and the physiologic aspects of PTSD and 
neurotoxic agents.  The veteran maintained that hypertension, 
heart disease and hyperlipidemia were secondary to PTSD and 
that symptoms of peripheral neuropathy and fatigue could be 
caused by physiobiological alterations in PTSD and/or 
exposure to neurotoxins.  It was further alleged that hearing 
loss could be caused by physiobiological changes in PTSD 
and/or neurotoxin exposure.  

In July 1996, the veteran indicated that he was exposed to 
asbestos for 10 weeks during basic training when he had the 
job of maintaining furnaces and water heaters.  He was also 
exposed to asbestos on a daily basis from clutch and brake 
linings.  

On VA skin examination in February 1997, examination of the 
back showed occasional folliculitis.  There was a verrucous 
on the hand and superficial fungal infection of the axilla.  
The diagnoses were occasional mild folliculitis and tinea 
corporus fungal infections primarily of the axilla.  It was 
noted that the examiner could not rule out association with 
the veteran's military career.  

On VA peripheral nerve examination in February 1997, the 
veteran noted the onset of intermittent numbness, weakening 
and tingling of the extremities in service.  He reported 
being exposed in service to herbicides, oil, diesel smoke, 
petroleum solvents, asbestos, cement dust and "silica 
sand."  Nerve conduction studies in 1971 showed no 
significant large fiber peripheral neuropathy.  Conduction 
velocities and EMG were for the most part normal.  The 
examiner indicated that peripheral neuropathies could be 
caused by exposure to toxins.  Examination today showed 
normal strength and no atrophy.  Hypothenar atrophy was not 
detected.  No significant right wrist disability was 
detected.  There was no objective evidence to diagnose 
neuropathy.  The final diagnosis was probable small fiber 
neuropathy.  It was at least possible that this was related 
to his exposure in service as there was no way to exclude 
this.  Most neuropathies of this type are due to other 
diseases not found in the veteran.  The examiner did not 
believe that any symptoms were due to peripheral neuropathy.

On VA pulmonary examination in February 1997, the diagnosis 
was mild complaints of shortness of breath with normal 
pulmonary function tests and chest x-rays.  There was no 
evidence of asbestos produced fibrosis.  

On VA orthopedic examination in February 1997, the assessment 
was cervical stenosis which may account for upper and lower 
extremity disorders.  This did not appear to be a military 
related injury and it was not felt that the veteran had 
military related injuries of either the lower or upper 
extremities.

On VA general medical examination in February 1997, the 
diagnoses were hypertension and hyperlipidemia which were not 
disabling and did not appear to be service connected.

On VA audiological examination in February 1997, there was 
mild to moderate sensorineural hearing loss.  

VA treatment records from 1969 to 1971 include treatment for 
a wart of the right thumb in June 1969 and in April 1971 
treatment for a mild irritation of the thigh.  Mild erythema 
was noted.  In July 1971, the veteran was seen for a 
recurrent rash.

Received in March 1998 was an article about the relationship 
between trauma, PTSD, and physical health.  

A March 1998 statement from Perry Memorial Hospital shows 
that the veteran had slipped and fallen fracturing his left 
lower leg.  

By decision dated in March 1993, the Social Security 
Administration (SSA) determined that the veteran had been 
disabled since December 1990.  Disabilities which were 
considered to be severe were arthritis and social phobia.  
Also of record is the transcript of a March 1993 hearing 
before the SSA.  Upon review of these records the Board finds 
that they do not contain any probative evidence which would 
impact upon the adjudication of the veteran's claims; that 
is, they do not contain information as to whether any of the 
claimed disabilities should be service connected.   

A February 2000 statement from the Hines VAMC indicates that 
the veteran was treated in June 1969 and July 1971, but this 
record was closed in 1978 and currently there were no 
records.

On VA neurology examination in June 2001, the diagnoses were 
probable small fiber neuropathy which was likely not 
secondary to PTSD or right upper extremity disorder; cervical 
stenosis which may contribute to neurologic symptoms and as 
likely as not symptoms were caused or exacerbated by service; 
and probable degenerative changes of the right wrist 
secondary to trauma.

On VA skin examination in June 2001, the diagnoses were non-
specific papular erythematous eruption of the back, which by 
the veteran's history started after service; tinea infection 
of the left axilla; dry skin of the feet; and probable 
hidradenitis suppurative by history, not present on 
examination.

On VA fatigue examination of September 2001, the impression 
was that the veteran did not meet the criteria for chronic 
fatigue syndrome.  He did have significant complaints of 
fatigue with a possible etiology to include sleep deprivation 
secondary to PTSD or depression secondary to PTSD.

On VA audiology examination in June 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
50
65
80
LEFT
20
25
35
60
75

Speech audiometry revealed speech recognition ability of 96 
percentage in the right ear and of 94 percentage in the left 
ear.  The diagnosis was bilateral high frequency 
sensorineural hearing loss.  This type of hearing loss was 
most typically associated with noise exposure that the 
veteran described suffering in service and for 21 years as a 
civilian.  Based on hearing loss data from 1992 and the 
current examination, it was opined that it seemed very 
unlikely that current hearing loss could be attributed to 
service.  In addition, it is noted that the above auditory 
findings qualify the veteran's hearing as being impaired and 
thus will be considered a disability for VA compensation 
purposes.  See C.F.R. § 3.385.

A December 2001 addendum to VA examination reports indicates 
that the 4 skin diagnoses were less than likely etiologically 
related to the veteran's skin condition in service.  In 
relation to the right wrist, it was noted that on separation 
from service the veteran did not have any detectable 
residuals of injury.  Following trauma, however, there was a 
risk for an early onset of degenerative changes of the 
joints.  With the veteran's history trauma, he was likely to 
develop degenerative joint disease in affected joints at an 
earlier age.  A x-ray was needed to clarify this diagnosis.  
It was opined that a diagnosis of probable small neuropathy 
was not at least as likely secondary to PTSD or right upper 
arm injuries.  The examiner was not aware of any evidence to 
suggest that PTSD could lead to neuropathic changes.  Also 
the type of right upper arm injury suffered by the veteran in 
service was very unlikely to cause neuropathic changes.  
Cervical stenosis could cause some of the symptoms to include 
numbness and tingling of the hands, but the record did not 
show these symptoms at the time of separation.  Therefore, it 
was opined that it was less than likely that cervical 
stenosis was aggravated during service.  It was further 
opined that it was as likely as not that fatigue and feelings 
of being winded due to sleep deprivation were due to PTSD 
with social phobia.

VA X-rays taken in January 2002 of the right wrist and 
forearm showed no fracture or dislocations.  

A February 2002 VA orthopedic addendum statement indicates 
that the examiner had first examined the veteran in July 2001 
and rendered a diagnosis of probable degenerative changes of 
the right forearm and wrist secondary to previous trauma.  
The veteran returned for further examination in January 2002 
when x-rays were reviewed and interpreted as being normal.  
Given these normal x-ray findings, the diagnosis was changed 
to right wrist pain with a history of trauma in service.  
Plain films showed no evidence of degenerative changes or 
prior fracture or other traumatic changes.  


Medical articles, treatises, etc.

The veteran has submitted a number of excerpts from medical 
articles or treatises to include materials about PTSD, 
neurobiological alterations associated with PTSD, veterans 
and Agent Orange, the physiologic aspects of PTSD and 
neurotoxic agents, an article concerning Agent Orange and 
what soldiers were exposed to in Vietnam, and an article 
about the relationship between trauma, PTSD and physical 
health.  These submissions, however, contain no specific 
findings pertaining to the veteran's service connection 
claims.  

As a lay person, relying on a generic medical article or 
treatise, the veteran is not qualified to render a medical 
opinion as to the whether peripheral neuropathy, fatigue, 
bilateral hearing loss, a skin disability or any other 
disability is related to service.  See Wallin v. West, 11 
Vet. App. 509, 514 (1998) (holding that treatise evidence 
cannot simply provide speculative generic statements not 
relevant to the veteran's claim," but, "standing alone," must 
include "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion" (citing Sacks 
v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  

The submissions from medical text and articles supplied by 
the veteran simply provide speculative generic statements.  
Therefore, the aforementioned materials do not add any 
probative value to the consideration of the veteran's claims.  


Agent Orange claims

The veteran contends that he currently suffers from 
peripheral neuropathy, a disability manifested by fatigue, 
bilateral hearing loss and a skin disability that are the 
result of exposure to herbicide agents during his tour of 
duty in Vietnam.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
Agent Orange, which resulted in the development of the 
disabilities for which he claims service connection, the 
Board observes that a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  The 
last date on which such a veteran shall be presumed to have 
been exposed to a herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board will address each of the 
conditions that the veteran has claimed as due to exposure to 
herbicides on a direct basis in separate sections of this 
decision.

Upon careful review of the evidentiary record, the Board 
finds it is clear that the veteran served in Vietnam from 
April 1966 to April 1967 during the Vietnam era.  Therefore, 
he is entitled to a presumption of exposure to herbicide 
agents.  The medical record, however, shows that the veteran 
does not have a condition enumerated as a presumptive 
disability.  In other words, the conditions claimed by the 
veteran are not among the conditions listed in the governing 
regulation.  

Further, the Secretary of Veterans Affairs has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999).  Accordingly, under the law, the veteran is not 
entitled to a presumption that peripheral neuropathy, a 
disability manifested by fatigue, bilateral hearing loss or a 
skin disability are etiologically related to exposure to 
herbicide agents used in Vietnam.  

With all due respect for the veteran's contentions, he is not 
shown to be a medical expert and, for that reason, he is not 
competent to express an authoritative opinion regarding any 
medical causation or diagnosis of his condition.  See 
Espiritu; see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, as the veteran does not have a disability for which 
presumptive service connection may be accorded due to his 
presumed exposure to herbicide agents in Vietnam, the 
preponderance of the evidence is against the claim of service 
connection for peripheral neuropathy, a disability manifested 
by fatigue, bilateral hearing loss and a skin disability due 
to exposure to herbicide agents in service while serving in 
Vietnam.


Service connection for bilateral hearing loss

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Where a veteran served 90 days or 
more and an organic disease of the central nervous system 
(high frequency hearing loss) becomes manifest to a degree of 
ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (2001).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001).  
As discussed above in the factual background section of this 
decision, recent audiologic evaluations demonstrate that the 
veteran currently suffers from bilateral high level 
sensorineural hearing loss.  Thus, it remains to be 
determined whether his current hearing loss may be 
attributable to service.  

It is the veteran's contention that he suffers from bilateral 
hearing loss that is the result of acoustic trauma suffered 
during service, or is the result of exposure to Agent Orange 
and other chemicals, or is secondary to his service connected 
PTSD.  The veteran's DD 214 and his personal statements 
establish that the veteran was exposed to significant levels 
of acoustic trauma in service.  In point of fact, service 
connection has been awarded for tinnitus due to noise 
exposure. 

On VA audiological examination in June 2001, bilateral 
sensorineural hearing loss was diagnosed.  It was noted that 
this type of hearing loss was most typically associated with 
noise exposure as described by the veteran in service and for 
21 years as a civilian.  Based on prior hearing loss date 
from an examination report in 1992 (and accepting that in 
1992 the veteran was already out of service for more than 20 
years), it was opined that it seemed very unlikely that the 
veteran's current hearing loss could be attributed to 
service.  Importantly, there are no medical opinions or 
evidence to the contrary.  The veteran has also alleged that 
hearing loss could be the result of exposure to Agent Orange 
or other chemicals or secondary to PTSD; however, no 
competent medical evidence has been submitted to support this 
contention.  

The only evidence that would support the veteran's claim that 
he currently suffers from bilateral hearing loss that is 
related to service on a direct basis, due to exposure to 
Agent Orange or other chemicals, or is secondary to PTSD is 
found in his statements and testimony; however, lay evidence 
is inadequate to establish a medical nexus diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim of service connection for bilateral hearing loss.


Secondary service connection for left leg fracture

Service connection will be granted for disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).

The Court has held that in cases where the law is dispositive 
of a claim, the claim should be denied because of lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet.App. 
426 (1994).  In this case, as the evidence does not support 
the veteran's claim for service connection for peripheral 
neuropathy or fatigue, the service connection claim for a 
fracture of the left leg as being secondary to peripheral 
neuropathy and fatigue is without legal merit and must be 
denied.  


Hyperlipidemia

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (2001).  
When disease is shown as chronic in service, or within a 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b) (2001).

The veteran claims that he suffers from hyperlipidemia, which 
is secondary to PTSD and other chemical exposure.  
Hyperlipidemia is, by definition, an elevation of very low-
density lipoprotein and chylomicrons found in plasma.  
Steadman's Medical Dictionary 826 (26th ed. 1995).  In other 
words, hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  While it may be evidence of underlying 
disability or may later cause disability, service connection 
may not be granted for a laboratory finding.  As noted above, 
service connection may be granted only for disability. 38 
U.S.C.A. § 1110.  Consequently, because there is no authority 
in the law for payment of the benefits the veteran seeks, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (in cases where it is the law, and not the 
evidence, that is dispositive, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law).

The Board notes the duty-to-assist obligations prescribed by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)), as implemented by VA regulations. 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  It is 
the Board's conclusion that the new law does not preclude the 
Board from proceeding at this time to a final adjudication of 
the veteran's claim of service connection.  The Board finds 
that no reasonable possibility exists that such assistance 
would aid in the establishment of service connection for 
hyperlipidemia.  This is so because, as noted above, there is 
no authority in law for the benefit the veteran seeks.  
Therefore, adjudication of the service connection claim 
without referral to the RO for initial consideration under 
the new law poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).


Applicable law

For the issues of service connection for peripheral 
neuropathy, fatigue, a skin disability, a right wrist 
disability and bilateral eye disability, the following law 
and regulations applies equally to each of these disabilities 
and is hereby incorporated into the discussion and evaluation 
of each disability section.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2001).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2001).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  




Service connection for peripheral neuropathy

The veteran contends that he currently suffers from 
peripheral neuropathy that is related to service, is the 
result of exposure to chemicals, or is secondary to the 
service connected PTSD.  (The claim relative to Agent Orange 
has been handled above.)  The evidence does not support this 
claim on any of the alternative theories.  

The service medical records are silent regarding complaints, 
findings or diagnoses of peripheral neuropathy.  In July 
1992, the veteran reported that he had suffered for many 
years from intermittent numbness, tingling and weakness of 
the hands and feet.  From 1992 to the present, the record 
contains VA and private medical reports which have attempted 
to evaluate the veteran's neurologic symptoms.

In June 1991, Dr. Wilson provided an impression of peripheral 
neuropathies of unknown etiology.  In a November 1991 
statement from the Mayo Clinic, it was noted that the veteran 
had been evaluated by their neurology department.  An 
electromyography revealed no conclusive evidence of 
peripheral neuropathy.  It was the opinion of a University of 
Kansas physician in November 1995 that he would look for 
another explanation for neuropathy other than exposure to 
Agent Orange.  On VA peripheral nerve examination in February 
1997, there was no evidence to diagnose neuropathy.  The 
final diagnosis was probable small nerve fiber neuropathy.  
On VA neurology examination in June 2001, probable small 
nerve neuropathy was diagnosed which was likely not secondary 
to PTSD.  Finally, an addendum to the June 2001 examination 
report included the opinion that probable small neuropathy 
was not at least as likely secondary to PTSD.  The examiner 
reported that he was not aware of any evidence to suggest 
that PTSD could lead to neurologic changes.  

The above medical records show that the veteran's neurologic 
complaints have been variously diagnosed through the years.  
The one consistent point, however, is the fact that none of 
the medical practitioners have provided a nexus opinion which 
would connect a current neurologic disability with service.  
They have opined that there is no connection between any 
current neurologic disability and Agent Orange or PTSD.  
Importantly, there are no medical opinions or evidence to the 
contrary.  The veteran has also alleged that peripheral 
neuropathy may be due to other chemical exposure; however, no 
competent medical evidence has been submitted to support this 
contention.  

The only evidence that would support the veteran's claim that 
he currently suffers from peripheral neuropathy that is 
related to service on a direct basis, due to exposure to 
Agent Orange or other chemicals, or is secondary to PTSD is 
found in his statements and testimony; however, lay evidence 
is inadequate to establish a medical nexus diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim of service connection for peripheral neuropathy.


Service connection for fatigue

The veteran contends that he currently suffers from a 
disability primarily manifested by fatigue which he claims, 
in the alternative, is directly related to service, is 
secondary to service connected PTSD, or is a residual of 
chemical exposure.  Service connection due to exposure to 
Agent Orange has been handled above.  The evidence does not 
support the veteran's claim of service connection for fatigue 
on any of the remaining theories.

The service medical records are silent regarding complaints, 
findings or diagnoses of a disability manifested by fatigue.  
In July 1992, the veteran requested service connection for 
fatigue as he commonly found himself tired out.  A December 
1991 report from the Rockford Clinic noted that the veteran 
complained of poor sleep and waking up fatigued.  The 
impressions included non-restorative sleep disorder; however, 
the examiner did not connect this impression with the 
veteran's service.  

On VA fatigue examination in September 2001, it was 
determined that the veteran did not meet the criteria for 
chronic fatigue syndrome.  He did have significant complaints 
of fatigue with a possible etiology to include sleep 
deprivation secondary to PTSD.  In an addendum to the 
September 2001 examination report, it was opined in December 
2001 that it was as likely as not that fatigue and feelings 
of being winded due to sleep deprivation were due to PTSD.  

The July 2001 report and December 2001 addendum demonstrate 
that the veteran suffers from fatigue, but only as a symptom 
of PTSD for which he is already receiving compensation.  It 
is just as clear that he does not have chronic fatigue 
syndrome or any other distinct disability in addition to the 
PTSD related symptom of fatigue.  In short, in the absence of 
competent evidence to establish the current presence of a 
claimed disability, there can be no valid claim.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The only evidence that would support the veteran's claim that 
he currently suffers from a disability manifested by fatigue 
is found in his statements and testimony; however, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
disability manifested by fatigue.  


Service connection for a skin disability

It is the veteran's contention that he currently suffers from 
a skin disability that was first manifest during service.  
The allegation relative to Agent Orange exposure has been 
handled above.  He also contends, in the alternative, that a 
skin disability is due to chemical exposure.  The evidence 
does not support any of these contentions.

In service, the veteran was treated for variculae of the hand 
and acne vulgaris.  In March 1968, when stricken with the 
measles, the veteran had a papulae macula rash of the face 
and trunk.  Warts of the hands were found in August 1968.  In 
July 1992, the veteran reported having a fungus like growth 
of the right hand and an acne like condition of the arms, 
back and thighs.  On VA skin examination in September 1992, 
no lesions were found.  Skin disability was diagnosed by 
history only.  On examination in February 1997, occasional 
mild folliculitis and tinea corporus fungal infections were 
diagnosed.  Finally, on skin examination in June 2001, the 
diagnoses were non-specific erythematous eruption of the back 
(which started after service according to the veteran's own 
account), a tinea infection of the left axilla, dry skin of 
the feet, and probable hidradenitis suppurative by history 
(not present on examination).  In a December 2001 addendum to 
the report of skin examination, the examiner opined that the 
4 skin diagnoses from June 2001 were less than likely related 
to the veteran's skin condition in service.  There is no 
medical evidence or opinion to the contrary.

Moreover, the language used by the physician to the effect 
that it was less than likely indicates only a possibility, 
not probability, that any current skin disability was related 
to service.  Considered in its full context, this opinion 
does not support the veteran's claim because it expresses a 
mere possibility and not probability.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative);  Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection);  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).

In short, there is no competent evidence to establish an 
etiologic link between any current skin disability and 
service.  Although the veteran is claiming service connection 
due to exposure to other chemical agents, there is no 
competent medical evidence to support such a theory in this 
case.

In fact, the only remaining evidence that would support the 
veteran's claim that he currently suffers from a skin 
disability that is related to service is found in the 
veteran's statements and testimony; however, lay evidence is 
inadequate to establish a medical diagnosis or medical nexus 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, the preponderance of the evidence is against 
the veteran's claim.  


Service connection for a right wrist disability

The veteran contends that he currently suffers from a right 
wrist disability that is the result of an injury suffered 
during service.  The evidence of record does not support this 
claim.

The service medical records show that the veteran injured his 
right forearm in January 1966.  X-rays revealed no fractures 
or dislocations.  Thereafter, an August 1968 treatment 
notation shows that the veteran had hurt his right hand one 
month before.  These service treatment notations do not 
demonstrate the presence of a chronic disability of the right 
wrist in service.  

In a July 1992 statement, the veteran reporting having 
chronic problems with his right wrist after injuring his hand 
in service.  In response to the veteran's July1992 claim, he 
received a VA orthopedic examination in September 1992.  On 
examination, range of motion was comparable to the left wrist 
and there was no instability and muscle strength was normal 
at 5/5.  X-rays of the right wrist revealed no evidence of 
any abnormality.  

In order to fully and fairly evaluate the veteran's claim for 
a right wrist disability, the veteran underwent another VA 
orthopedic examination in July 2001.  In addition, the 
examiner obtained x-rays of the right wrist in early 2002.  
In a February 2002 addendum to the VA orthopedic examination 
report, the examiner noted that x-rays had been obtained and 
reviewed in January 2002.  The interpretation was that there 
was no evidence of degenerative changes or prior fracture or 
other traumatic changes of the right wrist.  Given the x-ray 
findings, the diagnosis was changed to right wrist pain with 
a history of trauma in service.  

In the case of Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), the Court determined that pain alone, without a 
diagnosed or identifiable underlying condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  

In this case, there is no current medical evidence or opinion 
of record which would establish the presence of a right wrist 
disability which is in any way connected to the veteran's 
military service.  The Board notes that a private treatment 
notation from 1991 included osteoarthritis of the right hand; 
however, this record does not speak to the right wrist and 
therefore has no relevance to the current claim.

The only evidence that would support the veteran's claim that 
he currently suffers from residual disability of the right 
wrist due to inservice right forearm and hand injuries is 
found in his statements and testimony; however, lay evidence 
is inadequate to establish a medical nexus diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the preponderance of the evidence is against the veteran's 
claim of service connection for a right wrist disability.


Service connection for bilateral eye disability

The service medical records show that the veteran wore 
glasses due to myopia on the April 1965 entrance examination.  
On the separation examination, refractive error of the eyes 
and myopia were found.  There has been no additional showing 
of a bilateral eye disability.  The refractive error and 
myopia, as found in service, are developmental defects which 
may not be accorded service connection under 38 C.F.R. 
§ 3.303(c).  In short, in the absence of competent evidence 
to establish the current presence of a claimed disability, 
there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992). 

The only evidence that would support the veteran's claim that 
he currently suffers from a bilateral eye disability that is 
related to service is found in his statements and testimony; 
however, lay evidence is inadequate to establish a medical 
nexus diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the preponderance of the evidence is 
against the veteran's claim of service connection for a 
bilateral eye disability.


Higher evaluation for tinnitus

The veteran's claim for a higher rating arose following the 
assignment of initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for tinnitus, the Board will follow the mandates 
of the Fenderson case in adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Service connection for tinnitus has been established with a 
10 percent evaluation under DC 6260.  It is the veteran's 
contention that a higher evaluation is warranted.

On VA audiologic examination in February 1997, the veteran 
reported that when tinnitus started it was intermittent in 
nature.  Currently, the veteran complained of a constant 
bilateral high pitched tone.  A history of acoustic trauma in 
service has been established.

Under applicable criteria, persistent tinnitus as a symptom 
of acoustic trauma warrants a 10 percent rating.  DC 6260.  
The veteran's tinnitus, due to acoustic trauma in service, is 
currently rated as 10 percent disabling.  As the 10 percent 
rating is the highest rating possible under DC 6260, there is 
no basis for the assignment of a higher schedular rating. 

Accordingly, the preponderance of the evidence is against the 
assignment of a rating in excess of 10 percent. The Board has 
also considered whether the veteran is entitled to a "staged" 
rating for his service-connected tinnitus, but finds that at 
no time between during the pendency of this claim has the 
service-connected disability warranted more than 10 percent 
evaluation.  See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2001).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  In point of fact, the veteran has 
not been hospitalized for his tinnitus.  Moreover, while 
symptoms bother the veteran, there is no evidence that 
tinnitus precludes the veteran from being employed.  

In short, there is nothing in the record to suggest that the 
veteran's service connected tinnitus causes problems not 
contemplated by the pertinent rating criteria and the 
currently assigned 10 percent evaluation.  Thus, 
extraschedular consideration is not warranted in this case. 


ORDER

Entitlement to service connection for peripheral neuropathy, 
claimed on a direct basis, as a residual of Agent Orange and 
other chemical exposure, and as secondary to the service 
connected PTSD is denied.  

Entitlement to service connection for a disability manifested 
by fatigue, claimed on a direct basis, as a residual of Agent 
Orange and other chemical exposure, and as secondary to the 
service connected PTSD is denied.  

Entitlement to service connection for bilateral hearing loss, 
to include as a residual of Agent Orange and other chemical 
exposure, and as secondary to the service connected PTSD is 
denied.  

Entitlement to service connection for a skin disability to 
include as a residual of Agent Orange and other chemical 
exposure is denied.

Entitlement to service connection for a left leg fracture 
claimed as secondary to peripheral neuropathy and fatigue is 
denied.

Entitlement to service connection for hyperlipidemia as 
secondary to the service connected PTSD and other chemical 
exposure is denied.

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to service connection for a bilateral eye 
disability is denied.

Entitlement to a rating in excess of 10 percent for the 
service connected tinnitus is denied.

		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

